TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00671-CV


   Michael Motheral in his Official Capacity as Chair of the University Interscholastic
    League's State Executive Committee; Johanna Denson in her Official Capacity as
 Vice Chair of the UIL SEC; Paul Galvan in his Official Capacity as a member of the UIL
 SEC; and Daryl Wade in his Official Capacity as a member of the UIL SEC, Appellants

                                                 v.

       Jennifer Black, individually, and A.B., a minor, by and through his guardian,
                                 Jennifer Black, Appellees




              FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-21-006732, THE HONORABLE MARIA CANTÚ HEXSEL, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellees have filed a motion for emergency relief pursuant to Rule 29.3. See

Tex. R. App. P. 29.3 (“[T]he appellate court may make any temporary orders necessary to

preserve the parties’ rights until disposition of the appeal . . . .”). On December 30, 2021, we

reinstated the trial court’s December 20, 2021 order to the extent it granted appellees’ application

for a temporary injunction pending a response from appellants and this Court’s resolution of the

motion for emergency relief. Appellants filed a response and on February 4, 2022, they filed an

emergency motion to dissolve the rule 29.3 injunction.

               Having further reviewed the motion, response, and reply, we grant appellees’

motion for temporary relief, and the trial court’s temporary injunction remains reinstated pending
resolution of this appeal.   See Tex. Civ. Prac. & Rem. Code § 6.001(b); Tex. R. App. P.

24.2(a)(3), 29.1(b). We also deny appellants’ emergency motion to dissolve the rule 29.3

injunction.



              It is ordered on February 7, 2022.



Before Justices Goodwin, Baker, and Triana
 Justice Goodwin dissenting without opinion




                                               2